DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).

General Information Matter
Please note, the instant Non-Provisional application (17/532,476) under prosecution at the United States Patent and Trademark Office (USPTO) has been assigned to David Zarka (Examiner) in Art Unit 2449.  To aid in correlating any papers for 17/532,476, all further correspondence regarding the instant application should be directed to the Examiner.

Preliminary Amendment and Claim Status
The instant Office action is responsive to the preliminary amendment received January 21, 2022 (the “Amendment”).  
Claims 1–20 are pending.  

Information Disclosure Statement (IDS)
The IDS filed December 23, 2021 complies with the provisions of 37 C.F.R. §§ 1.97, 1.98 and Manual of Patent Examining Procedure (MPEP) § 609 (9th ed. Rev. 08.2017, Jan. 2018).  The IDS has been placed in the application file, and the information referred to therein has been considered.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).1  
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or § 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5, 6, 9–12, 15, 16, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5–8, 11, and 12 of Desai (US 11,201,828 B2; filed Oct. 8, 2018)(the ‘828 Patent).
Regarding claims 1, 2, 5, 6, 9–12, 15, 16, 19, and 20 are of the instant App., although the conflicting claims are not identical, they are not patentably distinct from each other because:
Instant Application
the ‘828 Patent
Claim 1: A method for allocating resources of a cluster of servers to clients when performing a data protection operation, the method comprising:
	





	receiving a request for stream credits from a client at the cluster, wherein the stream credits are for using streams provided by the cluster of servers and 
















	wherein each of the clients is associated with a maximum stream credits;


determining, by the cluster, an allocation state of the cluster in response to the request for stream credits from the client, wherein determining the allocation state includes:
determining a number of streams available from the servers;
assuming that the request for stream credits is granted; and
determining whether the client and each of the other clients could request and use their maximum stream credits in succession;




wherein the allocation state is safe when each of the clients including the requesting client could request and use their maximum stream credits, and 	wherein the allocation state is unsafe when the resources associated with the maximum stream credits of each of the clients cannot be allocated and used; and
issuing the stream credits in response to the request for stream credits based on the allocation state.
Claim 1: A method for allocating resources of a cluster of servers to clients when performing a data protection operation, the method comprising: 
	streaming one or more streams with respect to the clients using the resources of the cluster, wherein each of the one or more streams consumes some of the resources of the cluster of servers; 
	receiving a request for stream credits from a client at the cluster, wherein the stream credits are for using streams provided by the cluster of servers; 
	determining a current allocation matrix that identifies streams currently allocated to each of the clients, wherein the current allocation matrix is based on a total number of streams available from the cluster and streams currently allocated to the clients; 
	determining a current demand matrix that specifies a maximum number of streams that can be requested by each of the clients at a point in time; 
	determining a current need matrix based on the current demand matrix and the current allocation matrix, 
	wherein the current need matrix identifies a number of stream credits that each of the clients can request to acquire their maximum number of stream credits; 
	determining, by the cluster, an allocation state of the cluster in response to the request for stream credits from the client, wherein determining the allocation state includes 
		determining the number of 	streams available from the 	servers, 
		assuming that the request 	for stream credits is granted, and 
		determining whether the 	client and each of the other 	clients could request and use 	their maximum stream credits in 	succession based on the current 	allocation matrix, the current 	demand matrix, the current need 	matrix and the request for stream 	credits from the client, 
	wherein the allocation state is safe when each of the clients including the requesting client could request and use their maximum stream credits, and 
	wherein the allocation state is unsafe when the resources associated with the maximum stream credits of each of the clients cannot be allocated and used; and 
	issuing the stream credits in response to the request for stream credits based on the allocation state.
Claim 2.  The method of claim 1, further comprising streaming one or more streams to the clients, wherein each of the one or more streams consumes resources of the cluster of servers.
Claim 1.  streaming one or more streams with respect to the clients using the resources of the cluster, wherein each of the one or more streams consumes some of the resources of the cluster of servers;
Claim 5.  The method of claim 1, further comprising determining a current need matrix based on the current demand matrix and the current allocation matrix, 
	wherein the current need matrix identifies a number of stream credits that each of the clients can request to acquire their maximum number of stream credits.
Claim 1.  determining a current need matrix based on the current demand matrix and the current allocation matrix, 
	
	wherein the current need matrix identifies a number of stream credits that each of the clients can request to acquire their maximum number of stream credits; 
Claim 6.  The method of claim 1, further comprising defining a maximum number of streams for allocation for each of the servers.
Claim 2. The method of claim 1, further comprising defining a maximum number of streams for allocation for each of the servers in the cluster.
Claim 9.  The method of claim 1, wherein issuing the stream credits based on the allocation state includes at least one of:
issuing stream credits in an amount equal to the request when the allocation state is safe; and 
when the allocation state is unsafe,
issuing stream credits in an amount greater than the request;
issuing stream credits in an amount greater than zero and less than the request;
issuing zero stream credits; or
issuing negative stream credits.
Claim 5. The method of claim 1, wherein issuing credits based on the allocation state includes at least one of: 

	issuing stream credits in an amount equal to the request when the allocation state is safe; and 
	when the allocation state is unsafe, 
		issuing stream credits in 	an amount greater than the 	request; 
		issuing stream credits in 	an amount greater than zero and 	less than the request; 
		issuing zero stream 	credits; or 
		issuing negative stream 	credits.
Claim 10.  The method of claim 1, further comprising throttling the client when the allocation state is not safe until the allocation state is safe or self-throttling by the clients.
Claim 6. The method of claim 1, further comprising throttling the client when the allocation state is not safe until the allocation state is safe.
Claim 11.  A non-transitory computer readable medium including instructions for implementing a method for allocating resources of a cluster of servers when performing a data protection operation, the method comprising:






receiving a request for stream credits from a client at the cluster, wherein the stream credits are for using streams provided by the cluster of servers and 















	wherein each of the clients is associated with a maximum stream credits;



determining, by the cluster, an allocation state of the cluster in response to the request for stream credits from the client, wherein determining the allocation state includes:
determining a number of streams available from the servers;
assuming that the request for stream credits is granted; and
determining whether the client and each of the other clients could request and use their maximum stream credits in succession;




wherein the allocation state is safe when each of the clients including the requesting client could request and use their maximum stream credits, and wherein the allocation state is unsafe when the resources associated with the maximum stream credits of each of the clients cannot be allocated and used; and
issuing the stream credits in response to the request for stream credits based on the allocation state.
Claim 7. A non-transitory computer readable medium including instructions for implementing a method for allocating resources of a cluster of servers to clients when performing a data protection operation, the method comprising: 
	streaming one or more streams with respect to the clients using the resources of the cluster, wherein each of the one or more streams consumes some of the resources of the cluster of servers; 
	receiving a request for stream credits from a client at the cluster, wherein the stream credits are for using streams provided by the cluster of servers; 
	determining a current allocation matrix that identifies streams currently allocated to each of the clients, wherein the current allocation matrix is based on a total number of streams available from the cluster and streams currently allocated to the clients; 
	determining a current demand matrix that specifies a maximum number of streams that can be requested by each of the clients at a point in time; 
	determining a current need matrix based on the current demand matrix and the current allocation matrix, wherein the current need matrix identifies a number of stream credits that each of the clients can request to acquire their maximum number of stream credits; 
	determining, by the cluster, an allocation state of the cluster in response to the request for stream credits from the client, wherein determining the allocation state includes 
		determining the number of 	streams available from the 	servers, 		
		assuming that the request 	for stream credits is granted, and 		determining whether the 	client and each of the other 	clients could request and use 	their maximum stream credits in 	succession based on the current 	allocation matrix, the current 	demand matrix, the current need 	matrix and the request for stream 	credits from the client, 
	wherein the allocation state is safe when each of the clients including the requesting client could request and use their maximum stream credits, and wherein the allocation state is unsafe when the resources associated with the maximum stream credits of each of the clients cannot be allocated and used; and 
	issuing the stream credits in response to the request for stream credits based on the allocation state.
Claim 12.  The non-transitory computer readable medium of claim 11, further comprising streaming one or more streams to the clients, wherein each of the one or more streams consumes resources of the cluster of servers.
Claim 7. streaming one or more streams with respect to the clients using the resources of the cluster, wherein each of the one or more streams consumes some of the resources of the cluster of servers;
Claim 15.  The non-transitory computer readable medium of claim 11, further comprising determining a current need matrix based on the current demand matrix and the current allocation matrix, wherein the current need matrix identifies a number of stream credits that each of the clients can request to acquire their maximum number of stream credits.
Claim 7. determining a current need matrix based on the current demand matrix and the current allocation matrix, 

	wherein the current need matrix identifies a number of stream credits that each of the clients can request to acquire their maximum number of stream credits;
Claim 16.  The non-transitory computer readable medium of claim 11, further comprising defining a maximum number of streams for allocation for each of the servers.
Claim 8. The non-transitory computer readable medium of claim 7, further comprising defining a maximum number of streams for allocation for each of the servers in the cluster.
Claim 19.  The non-transitory computer readable medium of claim 11, wherein issuing the stream credits based on the allocation state includes at least one of:
issuing stream credits in an amount equal to the request when the allocation state is safe; and 
when the allocation state is unsafe,
issuing stream credits in an amount greater than the request;
issuing stream credits in an amount greater than zero and less than the request;
issuing zero stream credits; or
issuing negative stream credits.
Claim 11. The non-transitory computer readable medium of claim 7, wherein issuing credits based on the allocation state includes at least one of: 

	issuing stream credits in an amount equal to the request when the allocation state is safe; and 
	when the allocation state is unsafe, 
		issuing stream credits in 	an amount greater than the 	request; 
		issuing stream credits in 	an amount greater than zero and 	less than the request; 
		issuing zero stream 	credits; or 
		issuing negative stream 	credits.
Claim 20.  The non-transitory computer readable medium of claim 11, further comprising throttling the client when the allocation state is not safe until the allocation state is safe or self-throttling by the clients.
Claim 12. The non-transitory computer readable medium of claim 11, further comprising throttling the client when the allocation state is not safe until the allocation state is safe.


Claims 3, 4, 13, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of the ‘828 Patent in view of Neer et al. (US 2010/0031157 A1; filed Oct. 6, 2008).
Claim 3.  The method of claim 1, further comprising determining a current allocation matrix that identifies streams currently allocated to each of the clients from each of the servers in the cluster of servers.
Claim 1.  determining a current allocation matrix that identifies streams currently allocated to each of the clients, wherein the current allocation matrix is based on a total number of streams available from the cluster and streams currently allocated to the clients;
Claim 4.  The method of claim 3, further comprising determining a current demand matrix that specifies a maximum number of streams that can be requested by each of the clients from each of the servers in the cluster of servers.
Claim 1.  determining a current demand matrix that specifies a maximum number of streams that can be requested by each of the clients at a point in time;
Claim 13.  The non-transitory computer readable medium of claim 11, further comprising determining a current allocation matrix that identifies streams currently allocated to each of the clients from each of the servers in the cluster of servers.
Claim 7. determining a current allocation matrix that identifies streams currently allocated to each of the clients
Claim 14.  The non-transitory computer readable medium of claim 13, further comprising determining a current demand matrix that specifies a maximum number of streams that can be requested by each of the clients from each of the servers in the cluster of servers.
Claim 7. determining a current demand matrix that specifies a maximum number of streams that can be requested by each of the clients at a point in time;


Regarding claim 3 of the instant application, claim 1 of the ‘828 Patent does not teach determining a current allocation matrix that identifies streams currently allocated to each of the clients from each of the servers in the cluster of servers.
Neer teaches determining a current allocation matrix (fig. 2a, dark band items 220; “The dark band 220 reflects the current usage of the resource” at ¶ 24; “Judy’s slider 205b reflects that she has currently used 130 minutes (as specified in dark band 220)” at ¶ 24; fig. 2b, item 220; “Used” at figs. 2b–c) that identifies resources (“text messages, downloads, data, or any other resource of a telecommunications service plan” at ¶ 30; “telecommunications resources allocated to group members under a telecommunications service plan” at ¶ 14; “allowed minutes in a telecommunication service plan” at ¶ 20) currently allocated to each of the clients from each of the servers in the cluster of servers (fig. 1A, servers item 20 of system item 10; “one or more servers 20” at ¶ 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for claim 1 of the ‘828 Patent’s identified streams currently allocated to each of the clients to be from each of the servers in the cluster of servers as taught by Neer “for customers [to] easily monitor, manage and allocate the various telecommunications resources available under a shared service plan.”  Neer ¶ 3.
Regarding claim 4 of the instant application, claim 1 of the ‘828 Patent does not teach specifying a maximum number of streams that can be requested by each of the clients from each of the servers in the cluster of servers.
Neer teaches determining a current demand matrix (fig. 2a, slider bar items 215b–e; “Judy’s slider 205b in FIG. 2A has a slider bar 215b in a position that indicates that 275 minutes have been allocated to Judy (275 minutes” at ¶ 20; fig. 2b, item 215b; fib. 2c, items 215b–d) that specifies a maximum number of resources (as determined by slider bar items 215a–e; ¶ 20) that can be requested by each of the clients from each of the servers in the cluster of servers (fig. 1A, servers item 20 of system item 10; “one or more servers 20” at ¶ 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for claim 1 of the ‘828 Patent’s specified maximum number of streams that can be requested by each of the clients to be from each of the servers in the cluster of servers as taught by Neer “for customers [to] easily monitor, manage and allocate the various telecommunications resources available under a shared service plan.”  Neer ¶ 3.
Regarding claims 13 and 14, claims 3 and 4, respectively, recite substantially similar features.  Thus, references/arguments equivalent to those present for claims 3 and 4 are equally applicable to, respectively, claims 13 and 14.

Claims 7 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 8 of the ‘828 Patent in view of Chauhan et al. (US 2012/0281708 A1; filed May 4, 2012).
Claim 7.  The method of claim 6, wherein the maximum number of streams for each of the servers is based on a number of processors/cores, write/read parameters.
Claim 2. The method of claim 1, further comprising defining a maximum number of streams for allocation for each of the servers in the cluster.
Claim 17.  The non-transitory computer readable medium of claim 16, wherein the maximum number of streams for each of the servers is based on a number of processors/cores, write/read parameters.
Claim 8. The non-transitory computer readable medium of claim 7, further comprising defining a maximum number of streams for allocation for each of the servers in the cluster.


Regarding claim 7 of the instant application, claim 2 of the ‘828 Patent does not teach wherein the maximum number of streams for each of the servers is based on a number of processors/cores, write/read parameters.
Chauhan teaches performing a function based on a number of processors or cores (“the number of bits of the mask may be selected based on the number of processors or cores in a system” at ¶ 238).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for claim 2 of the ‘828 Patent’s maximum number of streams for each of the servers to be based on a number of processors/cores as taught by Chauhan “for transparent network bridging between public and private clouds.”  Chauhan ¶ 3.
Regarding claim 17 of the instant application, claim 7 of the instant application recites substantially similar features.  Thus, references/arguments equivalent to those present for claim 7 of the instant application are equally applicable to claim 17 of the instant application.

Claims 8 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of the ‘828 Patent in view of Agnoli et al. (US 2003/0158913 A1; filed Feb. 15, 2002).
Claim 8.  The method of claim 1, wherein each stream credit corresponds to a percentage of a CPU (central processing unit), percent of CPU consumed by a data transmission rate, and/or a percent of CPU consumed by a predetermined number of writes.
Claim 1. receiving a request for stream credits
Claim 18.  The non-transitory computer readable medium of claim 11, wherein each stream credit corresponds to a percentage of a CPU (central processing unit), percent of CPU consumed by a data transmission rate, and/or a percent of CPU consumed by a predetermined number of writes.
Claim 7. receiving a request for stream credits


Regarding claim 8 of the instant application, claim 1 of the ‘828 Patent does not teach wherein each stream credit corresponds to a percentage of a CPU (central processing unit), percent of CPU consumed by a data transmission rate, and/or a percent of CPU consumed by a predetermined number of writes.
Agnoli teaches a percentage of a CPU (“percentage of the server’s total CPU capacity” at ¶ 150).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for each of claim 1 of the ‘828 Patent’s stream credit to correspond to percentage of a CPU as taught by Agnoli “to effectively balance the load among the servers, or by directing the processing of the request to an appropriate alternative means for satisfying the request.”  Agnoli ¶ 10.
Regarding claim 18 of the instant application, claim 8 of the instant application recites substantially similar features.  Thus, references/arguments equivalent to those present for claim 8 of the instant application are equally applicable to claim 18 of the instant application.

Claim Rejections – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b): “The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.”
Claims 7, 8, 17, and 18 are rejected under § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Notably,
(1) claim 7, line 2 “processors/core” adds ambiguity to the claim because the Examiner is uncertain as to whether “processors/core” refers to (a) processors and cores; or (b) processors or cores.  See MPEP § 2173.05(b) (citing Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential).  It is assumed for examination purposes that “processors/core” refers to processors or cores.  See id. § 2173.06 (citing In re Packard, 751 F.3d 1307, 1312 (Fed. Cir. 2014)).  Claim 17 by analogy.  
(2) claim 7, line 2 “write/read” adds ambiguity to the claim because the Examiner is uncertain as to whether “write/read” refers to (a) write and read; or (b) write or read.  It is assumed for examination purposes that “write/read” refers to write or read.  Claim 17 by analogy.
(3) claim 7, line 2 “processors/core, write/read” adds ambiguity to the claim because the Examiner is uncertain as to whether “processors/core, write/read” refers to (a) processors/core and write/read; or (b) processors/core or write/read.  It is assumed for examination purposes that “processors/core, write/read” refers to processors/core or write/read.  Claim 17 by analogy.
(4) claim 8, line 3 “and/or” adds ambiguity to the claim because the Examiner is uncertain as to whether “and/or” refers to “and”; or “or.”  It is assumed for examination purposes that “and/or” refers to “or.”  Claim 18 by analogy.

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1–6, 9–16, 19, and 20 are rejected under 35 U.S.C. § 103 as being obvious over Neer in view of Fadell (US 2009/0171812 A1; filed Mar. 14, 2008), and in further view of Miyake et al. (US 2005/0068911 A1; filed Aug. 10, 2004).
Regarding claim 1, while Neer teaches a method for allocating resources (“text messages, downloads, data, or any other resource of a telecommunications service plan” at ¶ 30; “telecommunications resources allocated to group members under a telecommunications service plan” at ¶ 14; “allowed minutes in a telecommunication service plan” at ¶ 20) of a cluster of servers (fig. 1A, servers item 20 of system item 10; “one or more servers 20” at ¶ 14) to clients (“four members in the group (labeled ‘Judy,’ ‘David,’ ‘Emma,’ and ‘Brandon’)” at ¶ 18; “Judy,” “David,” “Emma,” and “Brandon” illustrated in fig. 2A) when performing a data protection operation, the method comprising:
receiving a request for resource credits (“Changes made by a user to the allocation of resources across a group are transmitted to the telecommunications service provider’s billing, management, and control systems 40 where the changes are implemented for service and billing purposes” at ¶ 14; “In FIG. 2A, five sliders 205a-205e are depicted to allow a user to allocate telecommunications resources across a group having four members” at ¶ 18; “As an example, in FIG. 2C a user has increased Judy and David’s minutes to the point that the sum of the minutes allocated to the group is 773 minutes” at ¶ 37) from a client (“authorized users” at ¶ 19; “The user having access and managerial control may be a group member” at ¶ 19) at the cluster, wherein the resource credits are for using the resources provided by the cluster of servers and wherein each of the clients is associated with a maximum stream credits (fig. 1A illustrates Judy, David, Emma, and Brandon can allocate their respective maximum resources credits of, respectively, 145, 125, 80, 85);
determining, by the cluster (“FIG. 4 is a flow chart of a process 400 implemented by the system” at ¶ 35; system item 10 of fig. 1A including servers item 20), an allocation state (fig. 4, item 430; “a user adjusts the position of a slider bar 215a” at ¶ 20; “As shown by the position of the slider bar 215a on the group slider 205a, 773 minutes exceeds the number of minutes that are provided under the service plan (i.e., the allocated 773 minutes exceeds the 700 minutes allowed by the plan).” at ¶ 37 and fig. 2C, item 205a; fig. 2B), of the cluster in response to the request for resources credits from the client, 
wherein determining the allocation state includes:
determining a number of resources (“the service plan’s total allowance” at ¶ 39; “total minute allowance for the group” at ¶ 26) available from the servers;
assuming that the request for resource credits is granted (Neer at least suggests so long as a user is within the user’s requested resource credits is within the user’s lighter band item 225, the resource credits are granted; ¶¶ 20–28); and
determining whether the client and each of the other clients could request and use their maximum resource credits (fig. 4, items 430, 450; ¶¶ 35–36);
wherein the allocation state is safe (fig. 1A illustrates a safe allocation state because Judy, David, Emma, and Brandon can allocate their respective maximum resources credits of, respectively, 145, 125, 80, 85; figs. 2A, 2B teaches that if slider bar 215a is within total allowances, then the allocation state is safe) when each of the clients including the requesting client could request and use their maximum stream credits, and 
wherein the allocation state is unsafe (fig. 2C illustrates an unsafe allocation because Judy, David, and Emma cannot allocate their respective maximum resource credits of, respectively, 311, 262, 100; fig. 2C teaches if slider bar 215a is not within total allowances, then the allocation state is not safe) when the resources associated with the maximum stream credits of each of the clients cannot be allocated and used; and
issuing the resource credits (figs. 2A, 2B teaches that if slider bar 215a is within total allowances, then the allocation state is safe; fig. 2C teaches if slider bar 215a is not within total allowances, then the allocation state is not safe) in response to the request for resource credits based on the allocation state, 
Neer does not teach (A) the resources to be streams; (B) the resource credits being stream credits; and (C) determining whether the client and each of the other clients could request and use their maximum stream resource credits in succession.
(A), (B)
Fadell further teaches streams and stream credits (¶¶ 8–9).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Neer’s resources to be streams and Neer’s resource credits to be stream credits as taught by Fadell “for providing access to media streams, such as Internet radio streams in exchange for purchasing media items.” Fadell ¶ 2.
(C)
	Miyake teaches determining whether elements (“the remaining segments designated in the request code” at ¶ 31) can perform intended functions (“can be received” at ¶ 31) in succession (“in succession” at ¶ 31).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for the Neer/Fadell combination’s determination whether the client and each of the other clients could request and use their maximum stream resource credits to be a determination whether the client and each of the other clients could request and use their maximum stream resource credits in succession as taught by Miyake “for avoiding congestion” and “for realizing efficient data communication.”  Miyake ¶ 10.
Regarding claim 2, while Neer teaches further comprising receiving one or more resources (“text messages, downloads, data, or any other resource of a telecommunications service plan” at Neer ¶ 30; “telecommunications resources allocated to group members under a telecommunications service plan” at Neer ¶ 14; Fadell ¶¶ 8–9) to the clients, wherein each of the one or more resources consumes (Neer ¶ 14) resources of the cluster of servers,
Neer does not teach the receiving of one or more resources to be streaming one or more streams.
Fadell further teaches streaming one or more streams (¶¶ 8–9).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Neer’s receiving of one or more resources to be a streaming one or more streams as taught by Fadell “for providing access to media streams, such as Internet radio streams in exchange for purchasing media items.” Fadell ¶ 2.
Regarding claim 3, Neer teaches further comprising determining a current allocation matrix (fig. 2A, dark band items 220; “The dark band 220 reflects the current usage of the resource” at ¶ 24; “Judy’s slider 205b reflects that she has currently used 130 minutes (as specified in dark band 220)” at ¶ 24; fig. 2B, item 220; “Used” at figs. 2B–C) that identifies streams currently allocated to each of the clients from each of the servers in the cluster of servers (fig. 1A, servers item 20 of system item 10; “one or more servers 20” at ¶ 14).
Regarding claim 4, Neer teaches determining a current demand matrix (fig. 2A, slider bar items 215b–e; “Judy’s slider 205b in FIG. 2A has a slider bar 215b in a position that indicates that 275 minutes have been allocated to Judy (275 minutes” at ¶ 20; fig. 2B, item 215b; fib. 2C, items 215b–d) that specifies a maximum number of resources (as determined by slider bar items 215a–e; ¶ 20) that can be requested by each of the clients from each of the servers in the cluster of servers (fig. 1A, servers item 20 of system item 10; “one or more servers 20” at ¶ 14).
Regarding claim 5, Neer teaches determining a current need matrix (fig. 2a, lighter band items 225; “the lighter band 225 reflects the remaining available usage before the member reaches the allocated amount set by the position of the slider bar” at ¶ 24; “Judy’s slider 205b reflects that she . . . has 145 minutes remaining (as specified in lighter band 225)” at ¶ 24; “Remaining” at figs. 2b–c) based on the current demand matrix and the current allocation matrix, wherein the current need matrix identifies a number of resource credits that each of the clients can request to acquire their maximum number of resource credits.
Regarding claim 6, Neer teaches further comprising defining a maximum number (“the service plan’s total allowance” at ¶ 39; “total minute allowance for the group” at ¶ 26) of streams for allocation for each of the servers (intended use in italics).
Regarding claim 9, Neer teaches wherein issuing credits based on the allocation state includes at least one of: 
issuing stream credits in an amount equal to the request (Neer’s figs. 2A, 2B teaches that if slider bar 215a is within total allowances, then the resources are issued in an amount equal to the request); 
issuing stream credits in an amount greater than the request when the allocation state is safe; and 
when the allocation state is unsafe
issuing stream credits in an amount greater than zero and less than the request; 
issuing zero stream credits; of 
issuing negative stream credits.2
Regarding claim 10, Neer teaches throttling the client when the allocation state is not safe until the allocation state is safe (The throttling method-step is conditional and, therefore, need not be satisfied to meet claim 10.  See Schulhauser at *3–5).
Regarding claim 11, Neer teaches a non-transitory machine-readable medium (fig. 1A, item 30) including instructions for implementing a method for allocating resources (“text messages, downloads, data, or any other resource of a telecommunications service plan” at ¶ 30; “telecommunications resources allocated to group members under a telecommunications service plan” at ¶ 14; “allowed minutes in a telecommunication service plan” at ¶ 20) of a cluster of servers (fig. 1A, servers item 20 of system item 10; “one or more servers 20” at ¶ 14) when performing a data protection operation, the method comprising the operations according to claim 1.  Thus, references/arguments equivalent to those present for claim 1 are equally applicable to claim 11.
Regarding claims 12–16 and 19, claims 2–6 and 9, respectively, recite substantially similar features.  Thus, references/arguments equivalent to those present for claims 2–6 and 9 are equally applicable to, respectively, claims 12–16 and 19.
Regarding claim 20, Neer teaches throttling the client when the allocation state is not safe until the allocation state is safe (¶¶ 37–38; fig. 2c).

Claims 7 and 17 are rejected under 35 U.S.C. § 103 as being obvious over Neer in view of Fadell, in further view of Miyake, and in further view of Chauhan.
Regarding claim 7, while Neer teaches the maximum number of streams (as determined by slider bar items 215a–e; ¶ 20) for each of the servers (fig. 1A, servers item 20 of system item 10; “one or more servers 20” at ¶ 14) is based on the service plan’s total allowance (“the service plan’s total allowance” at ¶ 39; “total minute allowance for the group” at ¶ 26),
Neer does not teach wherein the maximum number of streams for each of the servers is based on a number of processors/cores, write/read parameters.
Chauhan teaches performing a function based on a number of processors or cores (“the number of bits of the mask may be selected based on the number of processors or cores in a system” at ¶ 238).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Neer’s maximum number of streams for each of the servers to be based on a number of processors/cores as taught by Chauhan “for transparent network bridging between public and private clouds.”  Chauhan ¶ 3.
Regarding claim 17, claim 7 recites substantially similar features.  Thus, references/arguments equivalent to those present for claim 7 are equally applicable to claim 17.

Claims 8 and 18 are rejected under 35 U.S.C. § 103 as being obvious over Neer in view of Fadell, in further view of Miyake, and in further view of Agnoli.
Regarding claim 8, while the Neer/Fadell/Miyake combination teaches each stream credit (“Changes made by a user to the allocation of resources across a group are transmitted to the telecommunications service provider’s billing, management, and control systems 40 where the changes are implemented for service and billing purposes” at Neer ¶ 14; “In FIG. 2A, five sliders 205a-205e are depicted to allow a user to allocate telecommunications resources across a group having four members” at Neer ¶ 18; “As an example, in FIG. 2C a user has increased Judy and David’s minutes to the point that the sum of the minutes allocated to the group is 773 minutes” at Neer ¶ 37; Fadell ¶¶ 8–9), 
the Neer/Fadell/Miyake combination does not teach wherein each stream credit corresponds to a percentage of a CPU (central processing unit), percent of CPU consumed by a data transmission rate, and/or a percent of CPU consumed by a predetermined number of writes.
Agnoli teaches a percentage of a CPU (“percentage of the server’s total CPU capacity” at ¶ 150).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for each of Neer/Fadell/Miyake combination’s stream credit to correspond to percentage of a CPU as taught by Agnoli “to effectively balance the load among the servers, or by directing the processing of the request to an appropriate alternative means for satisfying the request.”  Agnoli ¶ 10.
Regarding claim 18, claim 8 recites substantially similar features.  Thus, references/arguments equivalent to those present for claim 8 are equally applicable to claim 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: US-20130128082-A1; US-20070220262-A1; and US-20050068911-A1.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, e.g., In re Berg, 140 F.3d 1428 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046 (Fed. Cir. 1993); In re Longi, 759 F.2d 887 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937 (CCPA 1982); In re Vogel, 422 F.2d 438 (CCPA 1970); In re Thorington, 418 F.2d 528 (CCPA 1969).
        2 Both of claim 9’s “when” clauses are similar to the conditional limitations discussed in Ex parte Schulhauser, No. 2013-007847, 2016 WL 6277792, at *3–5 (PTAB Apr. 28, 2016) (precedential) (holding that in a method claim, a step reciting a condition precedent does not need to be performed if the condition precedent is not met) (available at https://www.uspto.gov/sites/default/files/documents/Ex%20parte%20Schulhauser%202016_04_28.pdf; last visited Nov. 22, 2019); see also MPEP § 2111.04(II) (citing Schulhauser). The Examiner notes claim 9 identifies the only two possibilities of the allocation state: either the allocation state is safe or unsafe.  That is, one condition must occur from these two possibilities.  But because only one condition must occur from the recited allocation state, only one condition need be satisfied to meet claim 9—not both.